Citation Nr: 0014289	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant has legal entitlement to Department of 
Veterans Affairs nonservice-connected death pension benefits 
based on her husband's service.  

ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 9, 
1945 to February 15, 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 1998, 
the RO denied the appellant's claim of entitlement to VA 
death benefits.  The appellant submitted a notice of 
disagreement with the October 1998 rating decision which 
indicated she was claiming entitlement to both nonservice-
connected death pension benefits as well as for service-
connected death benefits.  On the substantive appeal which 
was received in January 1999, the appellant's argument 
pertained to entitlement to nonservice-connected pension 
only.  By letter dated in February 1999, the RO pointed out 
to the appellant that it was not apparent if she was claiming 
entitlement to service connection for the cause of the 
veteran's death as well nonservice-connected death pension 
benefits.  The RO informed the appellant that if she wished 
to pursue a claim for service connection for cause of death, 
she must submit medical evidence pertinent to the claim.  On 
a statement which was received at the RO in March 1999, the 
appellant indicated she was only claiming entitlement to 
nonservice-connected death pension benefits.  The Board finds 
the issue on appeal is as set out on the title page.  


FINDING OF FACT

In February 1975, the Adjutant General of the United States 
Army certified that the veteran had recognized guerilla 
service from January 9, 1945 to February 15 1945.


CONCLUSION OF LAW

The deceased veteran's service does not constitute active 
military service for purpose of the appellant's eligibility 
for VA death pension benefits. 38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.8, 3.203 (1999).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On an Affidavit for Philippine Army Personnel which is dated 
in September 1947,  the veteran reported that he served with 
the "Manila Comp Intel Unit" from April 24, 1944 to January 
8, 1945; with the U. S. 6th Army from January 9, 1945 to 
February 14, 1945 and that he was released from active duty 
on February 15, 1945.  

In a document from the Adjutant General of the United States 
Army dated in February 1975, it was determined that the 
veteran was missing from April 24, 1944 to January 8, 1945 
and had recognized guerilla service from January 9, 1945 to 
February 15 1945.  

A Death Certificate associated with the claims file reveals 
the veteran died in July of 1979.  

A July 1979 Certification from the Republic of the 
Philippines, Ministry of National Defense, General 
Headquarters, Armed Forces of the Philippines, shows the 
veteran joined the guerillas on April 24, 1944.  It further 
shows that he was carried as a captain on the Approved 
Revised Reconstructed Guerilla Roster of Roster of Troops 
(Reywest Area) of Anderson's Guerillas with a date of 
recognition from January 9, 1945 to February 15, 1945 and a 
revised date of recognition on July 3, 1942.  The veteran was 
released from service on February 15, 1945.  

An August 1998 Certification from the General Headquarters, 
Armed Forces of the Philippines, Office of the Adjutant 
General shows that the veteran joined the Manila Composite 
Intelligence Unit (guerillas) on April 24, 1944 and was 
released from active duty on February 15, 1945.  It was also 
indicated that he had a date of recognition with the Manila 
Composite Intelligence Unit Anderson Guerillas from January 
9, 1945 to February 15, 1945.  

The appellant's claim of entitlement to nonservice-connected 
death pension benefits was received at the RO in August 1998.  

The RO certified the appeal to the Board on March 2, 1999.

On March 15, 1999, the appellant submitted a copy of a United 
States Court of Appeals for Veterans Claims decision and on 
March 29, 1999 she submitted a copy of a Board decision.  
Both submissions were accompanied by arguments previously of 
record.  

Criteria and Analysis

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim of 
entitlement to death pension benefits need not be addressed.  
The concept of well grounded applies to the character of the 
evidence presented by a claimant.  For purposes of this 
decision, as there is no dispute as to the evidence, but only 
to the law and its meaning, the concept of well grounded is 
not found to be applicable.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 1991); 38 C.F.R. §§ 3.1, 
3.6 (1999).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. §§ 
3.8, 3.9.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a) (emphasis 
added).  

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the service department, the United 
States Army, specifically determined in February 1975 that 
the veteran had service as a recognized guerrilla from 
January 9, 1945 to February 15, 1945.  There is no evidence 
of record showing any re-characterization of the veteran's 
status by the service department since that time.  

The Board finds that the service department's determination 
that the veteran had recognized guerrilla service which ended 
in February 1945 is binding on VA.  38 C.F.R. § 3.203; see 
Duro, 2 Vet. App. at 532.  As noted above, the provisions of 
38 U.S.C.A. § 107(a) render the survivors of those who served 
as members of the organized military forces of the Government 
of the Commonwealth of the Philippines prior to July 1, 1946, 
such as the appellant's deceased husband, ineligible for 
nonservice-connected death pension benefits.  Therefore, the 
appellant's claim for entitlement to VA death pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the appellant was put on notice as to 
the laws and regulations applicable to her claim of 
entitlement to non-service connected death pension benefits 
in the October 1998 letter from the RO notifying her of the 
denial of her claim and also by the December 1998 statement 
of the case.

After the RO had certified the appeal to the Board, the 
appellant submitted two additional statements and copies of a 
Board decision and a Court decision.  Regulations provide 
that any pertinent evidence submitted by the appellant or her 
representative which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the veteran.  38 C.F.R. § 20.1304(c) 
(1999).  The appellant in the present case did not waive RO 
consideration of the additional material.  However, the 
statements by the appellant present argument primarily 
reiterating contentions previously stated.  The Board and 
Court decisions do not pertain to the appellant or the 
veteran, and do not present any holdings that could be 
helpful to the appellant's claim.  Thus, the additional 
material is not pertinent and the case need not be remanded 
to the RO for review and preparation of a supplemental 
statement of the case.   


ORDER

The claim for entitlement to nonservice-connected death 
pension benefits is denied.  



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

